Title: From James Madison to Edmund Randolph, 11 September, 1782
From: Madison, James
To: Randolph, Edmund


My dear Sir
Sepr. 11th., 1782
By a gentleman who setts off in a few minutes I send the paper of this morning containing the British Kings Speech at the prorogation of the Parliament. A Vessel which left the Texel on the 28th. of July is in the river. She brings despatches and a valuable cargo of goods for the army. The despatches will be read to day in Congress. The Capt: who brings them up relates that the Quebec fleet was certainly taken & that the combined fleets were in pursuit of another large fleet supposed to be destined for America, that the Dutch fleet of 22 Sail has departed from the Texel on a cruise in the North Seas, that the British fleet under Ld. Howe in the Channel was shut up in port, that the news from the E. Indies had been contradicted, that the late revolution in the B. administration had put an end to all discourse about peace, that Mr. Adams was at the Hague and had never been to Paris. I regret that I am obliged to substitute the oral accounts of the Capt for the authentic accts. he brings from Mr. Adams. My next will be more satisfactory. Adieu
J M.
